United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BROCKTON VA MEDICAL CENTER,
Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0184
Issued: July 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 19, 2020 appellant filed a timely appeal from a July 13, 2020 merit decision
and an August 20, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 13, 2020 appellant, then a 58-year-old advanced medical support assistant, filed
an occupational disease claim (Form CA-2) alleging that she developed stress and anxiety due to
factors of her federal employment. She explained that answering telephone calls and e-mails,
retrieving messages off of the telephone, making charts, answering the door and questions from
worried employees, and assisting nurses and nurse practitioners overwhelmed her to the point of
crying. Appellant indicated that she first became aware of her condition and realized it was caused
or aggravated by factors of her federal employment on March 23, 2020. On the reverse side of the
claim form, the employing establishment noted that she stopped work on April 8, 2020 and
returned to another duty station on April 13, 2020.
In an April 20, 2020 development letter, OWCP informed appellant of the deficiencies of
her claim. It requested that she submit additional factual and medical evidence and provided a
factual questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
In an April 8, 2020 letter, Dr. Landis Mitchner, a psychiatrist, noted that he had seen
appellant on that day and diagnosed an acute adjustment disorder with mixed disturbances of mood
and anxiety, secondary to overwhelming occupational stressors at the employing establishment in
the context of the COVID-19 pandemic. He excused appellant from work from April 8 through
13, 2020. In a progress report of even date, Dr. Sucheta J. Doshi, a family practice specialist, noted
that appellant reported that she was overwhelmed by work and her personal life. She indicated
that appellant had been covering the employing establishment’s occupational health clinic for the
past two weeks. Dr. Doshi diagnosed severe anxiety regarding COVID-19 pandemic work
overload. In separate report of even date, Nancy Gendreau, a nurse practitioner, recommended
appellant remain off work for the next five days.
In an April 30, 2020 response to OWCP’s development questionnaire, appellant asserted
that she was asked to cover the occupational health clinic by herself on March 23, 2020 when her
coworker was on leave. She noted that she worked there until April 8, 2020. Appellant contended
that the clinic was busy due to the COVID-19 pandemic. She alleged that she became very
overwhelmed and started crying and shaking uncontrollably due to the carrying out of her work
duties. Appellant explained that she was required to handle a high volume of telephone calls from
employees who were either sick with symptoms or wanted results from COVID-19 testing, as well
as high volumes of e-mails, faxing, and scanning. She detailed her other duties including triaging
telephone calls to nurses, scheduling telephone visits, making charts for new employees, and
entering schedules on the computer. Appellant asserted that she thought she was having a nervous
breakdown and that her work responsibilities were too overwhelming by herself. She also
indicated that she was worried for her family during the COVID-19 pandemic.

2

In a May 13, 2020 e-mail, C.M., appellant’s supervisor, noted that appellant was hired for
her position because of her experience with the occupational health clinic and that she served as a
backup to her coworker, who was made to quarantine at home, temporarily making appellant the
main clerk. He indicated that everyone in general was under a great deal of stress at work, more
than usual, due to the COVID-19 pandemic. C.M. noted that he was unaware of appellant working
overtime.
On May 19, 2020 the employing establishment controverted appellant’s claim.
OWCP subsequently received a position description for a medical support assistant.
In a May 26, 2020 development letter, OWCP requested a response from the employing
establishment regarding appellant’s allegations. It afforded the employing establishment 30 days
to provide the requested information.
In a May 26, 2020 attending physician’s report (Form CA-20), Dr. Marcin Sprycha, Boardcertified in family practice, indicated that appellant sustained severe anxiety and depression as a
result of work environment. He checked a box marked “Yes” indicating that the diagnosed
conditions were caused or aggravated by the described employment activity.
On May 29, 2020 appellant filed another Form CA-2 alleging that she developed severe
anxiety and depression due to factors of her federal employment.
In an undated statement, appellant reiterated that she felt overwhelmed from carrying out
her work duties, which included dealing with a high volume of telephone calls, answering e-mails,
faxing, scanning, triaging telephone calls to the nurses, scheduling telephone visits, making charts
for the new employees, and entering all their information into the computer. She contended that
she had a breakdown on April 8, 2020 at 8:00 a.m., when she felt overwhelmed and started crying
and shaking uncontrollably. Appellant asserted that she was again asked to cover the occupational
health clinic on May 15, 2020. She explained that this request caused her to be nervous. Appellant
contended that she did not like working at the clinic as it made her sad and depressed. She alleged
that she had not been sleeping or eating well in fear of having to go back to the clinic.
In a June 24, 2020 response to OWCP’s development questionnaire, the employing
establishment acknowledged that appellant became visibly upset and was crying when her
supervisor asked her to temporarily cover the occupational health clinic. It noted that while there
was a particularly large volume of telephone calls, there were no deadlines or quotas that needed
to be met, and that there were additional staffing resource added to handle the high volume. The
employing establishment indicated that appellant had no reported conflict with her coworkers or
supervisor. It contended that no extra demands were placed on appellant, who performed her
required duties and met expectations.
In a June 3, 2020 follow-up statement, C.M., contended that although appellant had no
deadlines or quotas to meet, the volume of telephone calls significantly increased a lot because the
occupational health clinic was appointed as the point of contact for COVID-19-related issues. He
noted that appellant had no conflict with her coworkers and that there were no issues with her
performance. C.M. indicated his belief that “the work situation was overwhelming for
[appellant].”

3

In a June 3, 2020 e-mail, an unidentified coworker noted that appellant’s job was to cover
the program support when the regular clerk was absent. The coworker explained that appellant’s
work duties included answering the telephone, taking messages and giving them to providers, and
scanning and faxing documents. The coworker contended that appellant always disliked working
in the occupational health clinic and became visibly angry as she was performing her duties at the
clinic. The coworker asserted that on April 8, 2020 appellant started shaking and crying. The
coworker explained that the clinic was busy, but that everyone was just as busy, and their tasks
were divided as much as possible. The coworker alleged that no one placed extra pressure on
appellant, but certain tasks were given with a timeframe for when they needed to be completed.
The coworker contended that appellant could have asked for help from the labor pool, but did not.
The coworker noted that appellant was again asked to cover the clinic about a week prior, which
she initially refused as she stated that she did not feel comfortable working at the clinic.
In a June 4, 2020 follow-up statement, the unidentified coworker again noted that they had
a labor pool that helped with the calls and filled in when appellant was out of the office or needed
help. The coworker also contended that several suggestions were made to appellant to make things
easier for her, but she had refused them. The coworker reported that appellant still got along with
everyone.
In a June 4, 2020 e-mail, another unidentified coworker noted that the workload and
volume did increase as a result of the COVID-19 pandemic. The coworker asserted that due to the
increase of workload, the employing establishment was given additional staff from the labor pool
to help with overflow. The coworker contended that there were no deadlines or quotas that needed
to be met by appellant. The coworker explained that the volume of telephone calls increased while
face-to-face visits were stopped. The coworker noted that appellant had a clerical backup at the
other sites and had the ability to forward the telephone lines to other campuses if she felt
overwhelmed.
In a June 4, 2020 e-mail, another unidentified coworker described appellant’s work duties
and noted that there was a significant increase in the number of telephone calls to be triaged, but
significantly fewer in-person visits in the clinic as face-to-face visits were being reserved for workrelated injuries only. The coworker contended that there was a particularly large volume of
telephone calls, where messages were constantly being taken, which could be perceived as stressful
for appellant.
In a June 8, 2020 e-mail, another unidentified coworker contended that everyone’s roles at
the employing establishment were adjusted to manage the impact of the COVID-19 pandemic.
The coworker explained that the pandemic generally decreased most of the duties because all
services were shut down and many employees were teleworking. The coworker indicated that
appellant’s workload decreased in most areas with the exception of answering the telephone,
taking messages, or scanning documents. The coworker noted that there were many calls initially,
but that eventually more employees were assigned to the clinic to assist in the same tasks as
appellant, which distributed the workload quite fairly. The coworker asserted that other than the
normal stress that the country was feeling regarding the COVID-19 pandemic, the work
environment felt quite manageable. The coworker alleged that several suggestions were made for
appellant to handle the telephone, including putting the posted messages on the table and letting
providers get their own and working as well as working on her pace. The coworker indicated that

4

she previously got along with everyone at work. The coworker noted that on April 8, 2020
appellant was visibly upset and crying, with her voice getting louder.
By decision dated July 13, 2020, OWCP denied appellant’s claim for an employmentrelated emotional condition, finding that the evidence of record was insufficient to establish the
factual component of fact of injury. It noted that she failed to provide documenting evidence, such
as witness statements, to establish the alleged incidents. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On August 14, 2020 appellant requested reconsideration and resubmitted the May 26, 2020
Form CA-20 and her position description.
By decision dated August 20, 2020, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) medical evidence establishing that he or she has an emotional
or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that the
emotional condition is causally related to the identified compensable employment factors.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.8 There are situations where an injury or illness
has some connection with the employment, but nevertheless does not come within the concept or

3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

W.F., Docket No. 18-1526 (issued November 26, 2019); C.V., Docket No. 18-0580 (issued September 17, 2018);
George H. Clark, 56 ECAB 162 (2004); Kathleen D. Walker, 42 ECAB 603 (1991).
8

L.Y., Docket No. 18-1619 (issued April 12, 2019); L.D., 58 ECAB 344 (2007).

5

coverage under FECA.9 When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.10 However, disability is not compensable when it results from factors such as an
employee’s fear of reduction-in-force, or frustration from not being permitted to work in a
particular environment or to hold a particular position.11
Allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim.12 Where the claimant alleges compensable factors of employment, he or she must
substantiate such allegations with probative and reliable evidence.13 Personal perceptions alone
are insufficient to establish an employment-related emotional condition, and disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force, or
frustration from not being permitted to work in a particular environment, or to hold a particular
position.14
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA. 15 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.16
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.

9

W.F., Docket No. 17-0640 (issued December 7, 2018); David Apgar, 57 ECAB 137 (2005).

10

Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976). In the case of Lillian
Cutler, the Board explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition under FECA. When an employee experiences emotional stress in carrying out his
or her employment duties, and the medical evidence establishes that the disability resulted from an emotional reaction
to such situation, the disability is generally regarded as due to an injury arising out of and in the course of employment.
This is true when the employee’s disability results from his or her emotional reaction to a special assignment or other
requirement imposed by the employing establishment, or by the nature of the work. On the other hand, when an injury
or illness results from an employee’s feelings of job insecurity per se, fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment, unhappiness with doing work, or frustration
in not given the work desired, or to hold a particular position, such injury or illness falls outside FECA’s coverage
because they are found not to have arisen out of employment.
11

Lillian Cutler, id.

12

A.R., Docket No. 18-0930 (issued June 5, 2020); L.S., Docket No. 18-1471 (issued February 26, 2020); A.C.,
Docket No. 18-0507 (issued November 26, 2018).
13

L.S., id.; G.R., Docket No. 18-0893 (issued November 21, 2018).

14

M.A., Docket No. 19-1017 (issued December 4, 2019); see also A.C., supra note 12.

15

C.V., supra note 7.

16

Id.

6

Appellant attributed her emotional condition in part to Cutler17 factors. She alleged that
she felt overwhelmed by her work duties when she was assigned to cover the employing
establishment’s occupational health clinic for a coworker who was on leave. Appellant asserted
that her duties included answering and triaging an increased volume of telephone calls, as well as
answering e-mails, faxing, scanning, scheduling telephone visits, making charts for the new
employees, entering information into the computer, and assisting nurses and nurse practitioners.
She contended that the clinic was busy with a high volume of telephone calls due to the COVID19 pandemic. Appellant alleged that she ultimately experienced an emotional breakdown on
April 8, 2020 at work.
The Board finds that, as to appellant’s allegation that she sustained an emotional condition
due to overwork based upon her regular and specially assigned job duties, appellant has established
a compensable work factor under Cutler.18 The case record contains evidence, particularly the
statements of appellant’s immediate supervisor, C.M., which demonstrate that, since the COVID19 pandemic, although appellant had no deadlines or quotas to meet, the volume of telephone calls
significantly increased and, in C.M.’s own words, “the situation was overwhelming for her.” She
further indicated that there were no issues with her performance, stating that “to her it felt that she
was riding in the back of an airplane, its wing catches fire the [pilot] passes out and she is now
expected to land the plane safely.” In a June 4, 2020 statement, an unidentified coworker
contended that there was a particularly large volume of telephone calls, where messages were
constantly being taken, which could be perceived as stressful for appellant. It is further established,
through statements from appellant’s unidentified coworkers, that, given her workload, additional
staffing resources were added to handle the high volume due to the COVID-19 pandemic.
The Board further finds that the case record contains evidence showing that the workload
and volume of telephone calls, as well as faxing and scanning documents, did increase as a result
of the COVID-19 pandemic while face-to-face visits were stopped or decreased. It is also
established that after working at the clinic for approximately two weeks, appellant ultimately
became visibly upset on April 8, 2020 at work, crying and shaking uncontrollably. The Board has
held that conditions related to stress from situations in which an employee is trying to meet his or
her positions requirements are compensable.19 Further, the Board has held that overwork is a
compensable factor of employment if appellant submits sufficient evidence to substantiate this
allegation.20 As appellant attributed her emotional condition, in part, to the stress of trying to meet
the duties of her position, including answering and triaging the increased volume of telephone calls
due to the COVID-19 pandemic, the Board, thus, finds that appellant has established a
compensable employment factor of overwork. On remand OWCP shall consider the medical
evidence with regard to whether she has established a diagnosed emotional condition casually
related to this accepted employment factor of overwork.

17

Supra note 6.

18

Id.

19

E.A., Docket No. 19-0582 (issued April 22, 2021); K.J., Docket No. 17-1851 (issued September 25, 2019); P.W.,
Docket No. 08-0315 (issued August 22, 2008); Jeral R. Gray, 57 ECAB 611 (2006).
20

W.F., supra note 7; J.E., Docket No. 17-1799 (issued March 7, 2018).

7

Appellant has also alleged stress and anxiety due to actions by her supervisor and other
management officials. In this regard, she contended that she was assigned to cover the
occupational health clinic by herself initially on March 23, 2020 and then again on May 15, 2020
despite her initial refusal. Mere disagreement or dislike of actions taken by a supervisor will not
be compensable absent evidence establishing error or abuse.21 Further, an employee’s reaction to
an administrative or personnel matter is not covered by FECA, unless there is evidence that the
employing establishment acted unreasonably.22 Because appellant has not presented sufficient
evidence to establish that her supervisor acted unreasonably or that the employing establishment
engaged in error or abuse in these personnel matters, she has failed to identify a compensable work
factor relating to this allegation.23
As noted above, the Board finds that appellant has established a compensable employment
factor with regard to her claim of overwork based upon her regular and specially assigned job
duties, appellant has established a compensable work factor under Cutler. Accordingly, OWCP
must analyze the medical evidence to determine whether she sustained an emotional condition as
a result of this compensable employment factor. The case will, therefore, be remanded to OWCP.
After this and other such further development as deemed necessary, OWCP shall issue a de novo
decision.24
CONCLUSION
The Board finds that the case is not in posture for decision.

21

R.B., Docket No. 19-1256 (issued July 28, 2020); D.J., Docket No. 16-1540 (issued August 21, 2018); Linda
Edwards-Delgado, 55 ECAB 401 (2004).
22

Id.; see also Alfred Arts, 45 ECAB 530 (1994).

23

Id. See also B.G., Docket No. 18-0491 (issued March 25, 2020).

24

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

8

ORDER
IT IS HEREBY ORDERED THAT the August 20 and July 13, 2020 decisions of the
Office of Workers’ Compensation Programs are reversed and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: July 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

